Citation Nr: 1425143	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for metastatic squamous cell carcinoma (SCC), to include as due to herbicide exposure.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son
ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to October 1970, to include service in the Republic of Vietnam from October 1969 to October 1970.  The Veteran died in October 2010; the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, denied claims of entitlement to service connection for metastatic squamous cell carcinoma and a TDIU.  

The Veteran submitted a notice of disagreement in November 2009; a statement of the case was issued in April 2010; and in June 2010, the Veteran submitted a substantive appeal and requested a Video Conference hearing therein.  However, as noted above, the Veteran died in October 2010 while the matter was on appeal.

In January 2011, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A. See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

In April 2013, the appellant testified at a Travel Board hearing before the undersigned; a transcript of that proceeding has been associated with the claims file.  

In December 2013, the Board obtained an opinion from an Independent Medical Examiner (IME) in association with the claim for metastatic squamous cell carcinoma.  The Board received the IME opinion in January 2014.  In February 2014, the appellant and her attorney were invited to submit additional evidence and argument in response to the IME opinion.  To date, neither the appellant nor her attorney has submitted additional evidence or argument in this regard.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

2. The Veteran's metastatic squamous cell carcinoma was not manifested in-service or within one year of service, and is not otherwise shown to be related to service, to include Agent Orange exposure therein. 

3. The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment. 






CONCLUSIONS OF LAW

1. The criteria for service connection for metastatic squamous cell carcinoma have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. The schedular requirements for TDIU are met, but a TDIU rating is not warranted. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In September 2009, prior to the initial rating decision on appeal, the RO sent a letter to the Veteran that advised him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties of the appellant and VA in developing the claims. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him or, posthumously, his widow for purposes of prosecuting his claim to completion. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In its duty to assist the Veteran and the current appellant, VA has obtained VA outpatient and private records.  He was provided VA medical examinations for his service-connected disabilities (and in connection with the claim for TDIU) that are determined to be adequate for adjudication purposes.  An Independent Medical Examiner opinion was obtained in association with the claim for service connection for squamous cell carcinoma.  The Veteran and the appellant were accorded the opportunity to present evidence and argument in support of the appeal.  In fact, the appellant provided testimony at a Board hearing in April 2013.  Statements in support of the claims have been carefully considered.

With respect to the April 2013 Board hearing, 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the April 2013 hearing, it was specifically discussed how the appellant felt that the Veteran's exposure to herbicides caused his squamous cell cancer, and why it was felt that service connection and TDIU were warranted.  The VLJ also specifically asked about evidence that might be relevant but not yet of record.  Additionally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Here, the appellant's hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing required notice, and that any procedural errors in the development and consideration of the claim are non-prejudicial to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claims are ready to be considered on the merits.

1. Service Connection 

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service connection for malignant tumors may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, this legal presumption is inapplicable because the Veteran's head, neck, and tongue cancer was not discovered until 2008, over three decades after service. 

However, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b).  In this case, neither the Veteran nor the appellant have asserted that his cancer symptoms have been continuous since service.  Thus, the provisions of 38 C.F.R. § 3.303(b) are also inapplicable in this case. 

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, among others, respiratory cancers (cancer of the lung, bronchus, larynx or trachea). Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The appellant contends that the Veteran's metastatic squamous cell cancer, and in particular, SCC of the tongue, is the result of Agent Orange exposure. See Hearing Transcript, generally. 

In this case, the Veteran was diagnosed with metastatic squamous cell carcinoma in June 2008.  A contemporaneous PET/CT scan reflected metabolically active SCC in the base of the tongue, extending into the supraglottic region, and ending at the level of the hyoid.  Private treatment records from Oklahoma University Medicine dated in August 2008 confirmed that the Veteran's condition was that of a primary malignant tumor involving the tongue and cervical lymph nodes.  A May 2009 PET/CT scan showed metastatic disease involving the sacrum and lumbar vertebra; biopsy of that area confirmed SCC, consistent with mets from original head and neck SCC.  (Note: the Veteran's death certificate reflects that he died of head and neck cancer).  

Based on the above, squamous cell carcinoma (primary site, base of tongue) has been demonstrated here. 

With regard to the claim for service connection based on herbicide exposure, the Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is therefore presumed under the law that he was exposed to herbicide agents.  

However, cancer of the tongue, head, or neck is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in- service herbicide exposure. See also 38 U.S.C.A. § 1116 and 68 Fed. Reg. 27,630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

VA has periodically published its findings regarding whether cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), should be presumptively service connected on the basis of herbicide exposure. 

VA noted that the National Academy of Science (NAS), in Update 2008, had categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure existed.  This category was defined to mean that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and esophageal cancer. 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

More recently the National Academy of Science (NAS) has published Update 2010, in which it reached the same conclusions as it had in the 2008 update.  It noted studies showing increased incidences of the studied cancers, but noted limitations in the studies. See, e.g., Veterans and Agent Orange: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -28 (Aug. 10, 2012); Update 2008 (Update 2008), 75 Fed. Reg. 81332 -35 (Dec. 27, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."). 

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the requirements of 38 C.F.R. § 3.309 have not been met in this case does not, in and of itself, preclude the appellant from establishing service connection.  She may, in the alternative, establish service connection by way of proof of actual direct causation showing that the Veteran's exposure to an herbicide during service caused his post-service cancer. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

In this regard, service treatment records are negative for any complaints, treatment, or diagnoses relating to squamous cell carcinoma, to include of the tongue, head, or neck.  

The first post-service evidence of squamous cell cancer was not shown until June 2008, at which time SCC of the tongue (primary site) was diagnosed.  Incidentally, those treatment notes reflect that the Veteran provided a history of smoking over 2 packs of cigarettes per day since a very young age; he also reported drinking alcohol socially. See Oklahoma University Medicine Treatment Notes.  

In connection with this claim, a January 2014 IME medical opinion was obtained where the examiner, an Associate Professor of Radiation Oncology, specifically opined that there was less than a 50 percent probability that the Veteran's squamous cell carcinoma (of the base of the tongue) was related to herbicide exposure during service.  In so finding, she noted that the Veteran smoked 3 packs of cigarettes per day from age 11 to 2003 (43 years), resulting in an 86 pack/year smoking history.  He also consumed alcoholic drinks in moderation.  She noted that these "substances increase the risk of oropharyngeal cancer both individually and collectively" (referencing a study from The American Journal of Epidemiology).  She further noted that, even if she were to presume that the Veteran quit the use of tobacco 5 years prior to his diagnosis of oropharyngeal cancer (as suggested by the Veteran's son during this Board testimony), he still had a higher (4 to 7 times higher) risk of oropharyngeal cancer due to his smoking history than a never smoker.  With respect to herbicides, the IME examiner stated that her "review of available literature on this subject did NOT yield any conclusive evidence linking Agent Orange to an increased incidence of oropharyngeal cancer (referencing a study from the International Journal of Occupational Medicine and Environmental Health).  

The Board finds the January 2014 IME opinion to be very persuasive.  It was rendered with a complete review of all the evidence in the claims folder, to include the appellant's contentions.  The examiner supported her conclusion with citations to various medical literature/studies and essentially found no evidence to support a claim that the Veteran's metastatic squamous cell cancer of the tongue was likely related to Agent Orange exposure.  No other medical professional has ever associated the Veteran's metastatic squamous cell carcinoma of the base of the tongue (or of the head or neck, for that matter) to any incident of his military service, to include Agent Orange herbicide, or has otherwise disagreed with the January 2014 examiner's findings.
The Board acknowledges that the appellant, in support of her appeal, submitted evidence that two doctors found that it was at least as likely as not that cancer of the tongue was etiologically related to herbicide exposure in another Veteran's case. (Emphasis added)(See Glisan v. Peake, No. 06-0451, (U.S. Vet. App. Mar. 14, 2008)).  In reaching that conclusion, the opining physicians referenced a medical study in which the researchers found that there was at least some elevated risk of oral cancer after exposure to herbicide. See M. Korgevinas, Becher H., Benn T., et al. Cancer Mortality in Workers Exposed to Pheonxy Herbicides, Cholorphenols, and Dioxins. AM. J. EPIDEMIOLOGY 145: 1061-1075 (1997)(hereinafter Korgevinas).  The two physicians opined that in that individual's case, based on the science available regarding oral cancer and herbicide exposure (i.e., the previously referenced study), in concert with what was known about herbicide exposure and cancers of the head and neck, his exposure to Agent Orange, and his lack of other risk factors, his tongue cancer was at least as likely as not caused by Agent Orange exposure. (Emphasis added). 

To the extent that the appellant has offered the aforementioned opinions pertaining to another veteran's case in support of her claim, the Board does not find such evidence to be persuasive.  As an initial matter, the opinions do not address the particulars of this Veteran's case and medical history.  For example, in the opinions offered by the appellant, the opining physicians found that the Veteran had no other risk factors, other than herbicide exposure, for tongue cancer.  However, in the case at hand, the Veteran had a long and well-documented history of substantial tobacco use (and to a lesser extent, alcohol use).  In fact, the January 2014 IME examiner expressly found that the Veteran's risk for oropharyngeal cancer was 4 to 7 times higher due to his smoking history (versus a non-smoker) alone.  Therefore, other than the one commonly shared risk factor, i.e., Agent Orange exposure, the facts upon which the positive nexus opinions were based are not analogous to the facts in the present case where the Veteran had several other significant risk factors for oropharyngeal cancers.  

Further, to the extent that the appellant offers the aforementioned medical study, Korgevinas, (referenced by the two physicians in support of their positive nexus opinions) as support for her claim, the Court has held that a medical article or treatise, "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case. Wallin v. West, 11 Vet. App. 509, 514 (1998). 

Again, in this case, the article was not accompanied by the medical opinion of a medical professional as it relates to the Veteran's cancer.  In addition, the article does not provide statements for the facts of the Veteran's specific case.  For these reasons, the Board finds that the article does not contain the specificity to constitute competent evidence of the claimed medical nexus. See Sacks, 11 Vet. App. at 317.  

In sum, the Board has considered the aforementioned evidence but finds them not persuasive in this particular case. 

Finally, with regard to the appellant's own lay statements as to a connection between the Veteran's cancer of the tongue and a disease or injury in service, including herbicide exposure, the Board finds that lay evidence is not competent to address this matter because cancer is too complicated a disease to be capable of lay observation. Barr, 21 Vet. App. at 309.  The medical evidence in this case that is relevant to the claim adequately addressed the appellant's contentions.  Accordingly, the January 2014 IME opinion, which was rendered by an Associate Professor of Oncology, is more persuasive than the appellant's lay statements, generic medical articles, and past Board decisions unrelated to the Veteran's specific case. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In short, the appellant believes the Veteran's SCC of the tongue is related to in-service Agent Orange exposure.  The medical evidence indicates a cancerous mass on the Veteran's tongue was not discovered until decades after his military service. Although in-service Agent Orange exposure is presumed, no medical professional has ever linked the Veteran's SCC to that exposure, or to any other incident of his military service.  In fact, there is a highly probative medical opinion of record to the contrary.

The Board sympathizes with the appellant and has considered her sincere belief that the Veteran's SCC of the tongue cancer is due to service.  The medical evidence and medical opinion of record, however, does not support her belief.  The most probative and competent evidence indicates the Veteran's cancer was incurred years after his military service and unrelated to his military service. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for metastatic squamous cell carcinoma is not warranted. See Gilbert, 1 Vet. App. at 54. 





2. TDIU 

Legal Criteria 

The appellant asserts that TDIU benefits are warranted in this case.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment and generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility. Id. 

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote. 38 C.F.R. § 3.340.

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.

Factual Background 

The Veteran's service connected disabilities consisted of the following: diabetes mellitus, type II, (DM II) with impotence and bladder dysfunction, rated as 20 percent disabling; peripheral vascular disease of the right lower extremity, associated with DM II, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; onychomycosis associated with DM II, rated as 10 percent disabling; neuropathy of the left upper extremity, associated with DM II, rated as 10 percent disabling; neuropathy of the right upper extremity, associated with DM II, rated as 10 percent disabling; neuropathy of the right lower extremity, associated with DM II, rated as 10 percent disabling; neuropathy of the left lower extremity, associated with DM II, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  His combined evaluation for compensation is 70 percent, of which 60 percent is due to disabilities of common etiology (diabetes, peripheral vascular disease, onychomycosis, and peripheral neuropathies).  The Veteran accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14(a).  

On his December 2009 VA Form 21-8940 (Veteran's Application For Increased Compensation Based on Unemployability), the Veteran reported that he was no longer able to work as a truck driver, effective July 2009, as a result of his "terminal soft tissue cancer."  The Veteran also indicated that he had been employed as a truck driver from 1993 to 2005, and from 2008 to 2009, and that he had completed 4 years of college. 

In October 2009, the Veteran underwent a QTC examination in order to assess the severity of his service-connected diabetes mellitus and diabetic complications.  At that time, he denied any episodes of diabetic ketoacidosis, but indicated he had been hospitalized on one occasion during the past year for a hypoglycemic reaction.  He described tingling in his extremities.  He also described urinary incontinence with no pad needed.  He stated that he treated his diabetes with diet and oral medication.  He reported symptoms of claudication after walking 300 yards.  He described overall functional impairment consisting of "loss of the ability to perform usual occupational or activities of daily living due to constant fatigue caused by the condition."  Diagnoses included peripheral neuropathy of the bilateral upper and lower extremities (with decreased sensation to light palpation), diabetes mellitus (treatment with Metformin), onychomycosis, impotency, bladder dysfunction, peripheral vascular disease of the right leg, and yeast infection from DM II.  There were no finding of secondary complications related to the eyes, heart, peripheral arteries, renal, or hypertension.  Restrictions included avoidance of strenuous activity to prevent hypoglycemic reactions.  The examiner opined that the effect of the diabetic condition(s) on the Veteran's usual occupation was "moderate." 

The Veteran also underwent a QTC examination for hearing loss and tinnitus in October 2009.  He reported functional impairment of not always being able to hear normal conversation clearly.  He did not report receiving any treatment for these conditions.  Diagnoses included mild sensorineural hearing loss in the right ear, moderate sensorineural hearing loss in the left ear, and mild to moderate tinnitus.  The examiner opined that the effect of the condition on the Veteran's usual occupation was that "he has some difficulty hearing and understanding speech."  

In November 2009, the Veteran's treating oncologist, Dr. Herman, submitted a letter indicating that the Veteran had been under his care for treatment for metastatic squamous cell carcinoma (base of tongue), with metastases to the sacrum and lumbar vertebra.  He noted that the Veteran was experiencing severe pain in his low back and right hip.  Due to the severity of his metastatic SCC and the location of the metastasis, Dr. Herman opined that the Veteran was "permanently disabled."  

In April 2013, the Veteran's son, who worked with the Veteran, presented testimony to the effect that he [the Veteran] was unable to perform the tasks of a truck driver after his cancer diagnosis and leading up to his death.  The appellant testified that she agreed with her son's assessment of the impact of his cancer diagnosis on his ability to work.  

Analysis 

Based on the evidence of record, the Board finds that a TDIU is not warranted. Although the Veteran meets the schedular criteria for a TDIU, the preponderance of the evidence is against a finding that the Veteran is unable to secure or maintain substantially gainful employment solely by reason of his service-connected disabilities.

The evidence includes opinions/statements from QTC examiners and a private physician, Dr. Herman.  However, none of these opinions affirmatively stated that the Veteran was unemployable solely as a result of his service-connected disabilities.  In fact, the October 2009 VA/QTC examiners consistently found that the Veteran's service-connected diabetes and diabetic complications only moderately affected his ability to work (i.e., his "usual occupation"), while his hearing loss/tinnitus resulted in "some" difficulty hearing and understanding speech in his usual occupation. (Emphasis added).  Dr. Herman, a private physician, expressly opined that the Veteran was disabled solely as a result of his (non-service connected) squamous cell cancer of the tongue, which had spread to his back and was causing severe low back and hip pain. 

The Board has considered the Veteran's own statements, and those of his wife/appellant and son in support of his claim.  However, they have not demonstrated any specialized knowledge or expertise regarding the assessment of occupational or vocational function.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the overall impact of the Veteran's service-connected conditions on his ability to find and maintain gainful employment falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Moreover, even to the extent that the Veteran was competent to report the effects of his service-connected symptoms on his previous occupational duties, his December 2009 TDIU application and December 2009 notice of disagreement specifically referenced a nonservice-connected disability as contributing, solely, to his unemployability.  Likewise, the Veteran's wife (the appellant) and the Veteran's son provided testimony at an April 2013 Board hearing concerning the Veteran's employability, but again, only referenced his non-service connected cancer as impacting his ability to work.  The evidence of record, when weighed collectively, is simply against a finding that service-connected disabilities, alone, rendered the Veteran unable to find and maintain substantially gainful employment.

The preponderance of the evidence is against finding that the Veteran was unemployable as a result of his service-connected disabilities.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the claim.


ORDER

Entitlement to service connection for metastatic squamous cell carcinoma, to include as due to Agent Orange herbicide, is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


